 


110 HJ 1 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 1 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Goodlatte (for himself, Mrs. Bachmann, Mr. Barrett of South Carolina, Mr. Bilbray, Mr. Bishop of Utah, Mrs. Blackburn, Mr. Burgess, Mr. Camp of Michigan, Mr. Campbell of California, Mr. Cannon, Mr. Cantor, Mrs. Capito, Mr. Carter, Mr. Chabot, Mr. Coble, Mr. Conaway, Mrs. Cubin, Mr. Culberson, Mrs. Jo Ann Davis of Virginia, Mrs. Drake, Ms. Foxx, Mr. Franks of Arizona, Mr. Garrett of New Jersey, Mr. Gohmert, Mr. Goode, Mr. Hastings of Washington, Mr. Hensarling, Mr. Herger, Mr. Issa, Mr. King of Iowa, Mr. Kirk, Mr. Kuhl of New York, Mr. Lewis of Kentucky, Mr. Mack, Mr. Marchant, Mr. McHenry, Mrs. McMorris Rodgers, Mr. Mica, Mr. Gary G. Miller of California, Mr. Miller of Florida, Mr. Neugebauer, Mr. Norwood, Mr. Pence, Mr. Petri, Mr. Pitts, Mr. Price of Georgia, Mr. Ramstad, Mr. Rehberg, Mr. Reichert, Mr. Royce, Mr. Sali, Mr. Sensenbrenner, Mr. Sessions, Mr. Smith of Nebraska, Mr. Smith of Texas, Mr. Stearns, Mr. Terry, Mr. Wamp, Ms. Westmoreland, Mr. Wilson of South Carolina, Mr. Feeney, Mr. Akin, Mr. Bachus, Mr. Bartlett of Maryland, Mr. Brady of Texas, Mr. Burton of Indiana, Mr. Calvert, Mr. David Davis of Tennessee, Mr. Tom Davis of Virginia, Mr. Mario Diaz-Balart of Florida, Mr. Everett, Mrs. Emerson, Mr. Ehlers, Ms. Fallin, Mr. Flake, Mr. Forbes, Mr. Graves, Mr. Hastert, Mr. Hoekstra, Mr. Hulshof, Mr. Kingston, Mr. LaHood, Mr. Lucas, Mr. McKeon, Mr. Moran of Kansas, Mrs. Musgrave, Mr. Radanovich, Mr. Shadegg, Mr. Tancredo, Mr. Upton, Mr. Tiahrt, Mr. Weldon of Florida, Mr. Young of Alaska, Mr. Shays, Mr. Bonner, Mr. Blunt, Mr. Simpson, Mr. Deal of Georgia, Mr. Weller of Illinois, Mr. Inglis of South Carolina, Mr. Shimkus, Mr. Cole of Oklahoma, and Mr. Barton of Texas) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing a balanced budget amendment to the Constitution of the United States. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
 — 
1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless three-fifths of the whole number of each House of Congress shall provide by law for a specific excess of outlays over receipts by a rollcall vote. 
2.The limit on the debt of the United States held by the public shall not be increased, unless three-fifths of the whole number of each House shall provide by law for such an increase by a rollcall vote. 
3.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for that fiscal year in which total outlays do not exceed total receipts. 
4.No bill to increase revenue shall become law unless approved by a majority of the whole number of each House by a rollcall vote. 
5.The Congress may waive the provisions of this article for any fiscal year in which a declaration of war is in effect. The provisions of this article may be waived for any fiscal year in which the United States is engaged in military conflict which causes an imminent and serious military threat to national security and is so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law. 
6.The Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts. 
7.Total receipts shall include all receipts of the United States Government except those derived from borrowing. Total outlays shall include all outlays of the United States Government except for those for repayment of debt principal. 
8.This article shall take effect beginning with the later of the second fiscal year beginning after its ratification or the first fiscal year beginning after December 31, 2012.. 
 
